ORDER

PER CURIAM.
Defendant was found guilty after a jury trial of voluntary manslaughter, § 565.023 RSMo 1986, and armed criminal action, § 571.015. He was sentenced to serve six years on the manslaughter count and three years on the armed criminal action count. The court ordered the sentences to run concurrently for two years and consecutively for one year.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).